DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew et al US 2010/0315570 in view of Latella et al US 2013/0002991.
	Regarding claim 1, Mathew teaches an electronic device, comprising: a display layer (fig. 8 between 70 and 76) comprising first and second regions (see fig. 8 of display circuitry (76));  a display cover layer (86) that overlaps the display layer; a notch (100) in the display layer interposed between the first and the second regions of display circuitry; a first electrical component (102) in the notch that emits first signals through the display cover layer;  Mathew does not explicitly teach a second electrical component in the notch that receives second signals through the display cover layer does disclose the first electrical component can be a variety of sensors or emitters (see [0008]).  Latella teaches infrared transceivers are a common electrical component integrated into similar displays which would comprise a emission component and a sensor component to collect information ([0026]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Mathew in view of Latella to collect additional information.
	Regarding claim 2, when the electrical component is implemented as an infrared transceiver as taught by Latella this would meet he limitation of the first component comprises an infrared light emitter and the second component comprises an infrared light sensor.
	Regarding claim 3, Latella teaches a sensor package that can include a third electrical component in the notch, wherein the third electrical component receives third signals through the display cover layer that are different from the first and second signals  (GPS, light detecting sensor etc [0026]).
	Regarding claim 4, Mathew teaches the component comprises a microphone [0008].  Latella teaches a package of sensors that can detect a multitude a sensors therefore the addition of a microphone as a third sensor is considered obvious.
	Regarding claim 5,  teaches the display comprises organic light-emitting diode pixels [0029].
	Regarding claim  6, Mathew teaches the display layer forms an active area (fig. 1 14)  of the display that is bordered by an inactive area  (fig. 5 90 [0090]) of the display.
 	Regarding claim 7, Mathew teaches notch (fig. 8 100) is bordered by at least one straight edge (98) of the display layer.
	Regarding claim 8, Latella teaches a sensor package which can include a third electrical component in the notch, wherein the additional electrical component is selected from the group consisting of: an ambient light sensor, a proximity sensor, an audio component, and a camera [0026].
	 Claims 9-11 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shiau US 2012/0069241 A1 in view of Labaziewicz et al. US 2006/0187315.
Regarding claim 9, Shiau teaches an electronic device (abstract, figs. 2a-2b) comprising: a display (800 figs. 2a-2b) having a first region display circuitry (region occupied by 310 on the left side of element 404 in fig. 3) and second region display circuitry (region occupied by 310 on the right side of element 404 in fig. 3), and a notch (308 in fig. 3) that separates the first region of the display circuitry from the second region of the display circuitry, and sensor (404, image capture device, para. fig. 3), wherein the image sensor is interposed between the first and second regions of the display circuitry.  Shia also teaches a display comprises a display layer having at least one straight edge the borders the notch (see fig. 4A or 4C).  The specification is not explicit with what constitutes the display layer however a seal layer 302b can be considered a display layer for this purpose.  Alternatively applicant’s specification fig. 20 shows 32/34 as glass layers therefore the equivalent in this case correspond to the TFT substrate 302a which does have a straight edge bordering the notch (see fig. 4A).
However, Shiau does not explicitly state there being a second sensor in the notch disposed between the first region and second region of display circuitry. Shiau does teach that an advantage of the notch containing the image capture device being disposed in the peripheral region and between the first and second display circuitry regions is that it allows one to incorporate the image sensor into the display without affecting the normal operation of the display. Labaziewicz teaches a digital camera having a display (see figs. 23a-24b) and further teaches a first image sensor (614 fig. 24b) and a second image sensor (618 fig. 24b) being located in the same region.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the notch and image sensor of Shiau with the image sensors of Labaziewicz so as to have a first sensor and a second sensor in the notch disposed between the first region and second region of display circuitry in order to allow one to obtain wide and magnified (zoomed) high resolution images without affecting the normal operation of the display.
Regarding claim 10, Shiau as modified by Labaziewicz teaches the display comprises a display layer that completely surrounds the sensor (Shiau: figs. 4c-4f). Thus it would also have been obvious to have the display comprise a display layer that also surrounds the first and second sensor in order to allow one to obtain wide and magnified (zoomed) high resolution images without affecting the normal operation of the display.
Regarding claim 11, Shiau as modified by Labaziewicz teaches the first and second sensors comprises image sensors (Labaziewicz: abstract, figs. 23a-24b, [0112]).
Claims 13-16 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shiau US 2012/0069241 A1 in view of Labaziewicz et al. US 2006/0187312 and further in view of Mathew et al US 2010/0315570.
Regarding claim 13, Shiau teaches the display has an active area (fig 4 south of 304) and an inactive area (north of 304), wherein the notch is located in the inactive area.  Shiao does not explicitly teach the electronic device further comprises: a display cover layer that overlaps the active area and the inactive area.  However Mathew teaches a display cover (fig. 570) layer that overlaps the active area and inactive area to form a protective cover glass.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Shiau and Labaziewwicz in view fo Mathew to form a protective cover glass.
	Regarding claim 14, Mathew teaches an opaque masking layer (fig. 5-9 88) in the inactive area.
	Regarding claim 15, Mathew teaches a display can comprise an organic light-emitting diode display [0029].
	Regarding claim 16, Mathew teaches a speaker can be formed in the notch [0055].
Claims 17-20 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shiau US 2012/0069241 A1 in view in view of Mathew et al US 20100315570.
Regarding claim 17, Shiau teaches a electronic device, comprising: a display layer (fig. 4 302a) having a recess, wherein the recess is bordered by first (left straight edge), second (left straight edge), and third edge (round portion) portions of the display layer; a camera (404 image capture device) in the recess;, wherein the camera is interposed between the first and second edge portions.  Shiau does not explicitly teach and an audio component in the recess, and the audio component also between the first and second edge portions.  However Mathew teaches a notch with an audio component such as a microphone formed in a notch [0056] to capture audio.  It would have been obvious to one of ordinary skill in the art at the time of invention to also form a microphone in the notch to capture video with audio to allow for capture of audio as well as video.
Regarding claim 18-20, Shiau and Mathew do not explicitly teach the the third edge portion is straight.  However the exact shape of the notch is considered a design choice based on overall desired aesthetic and the shape of the components designed to fit in the notch and modifying its shape to have a third straight edge is considered a matter of obvious design choice.  Likewise orientation of the notch such that display layer extends along a longitudinal axis and the third edge portion is perpendicular to the longitudinal axis or wherein the first and second edge portions each have a first length and wherein the third edge portion has a second length that is greater than the first length would also be considered matters of obvious design choice as these kinds of design choice also dictate the ultimate aesthetic of the device and what components can fit in side the notch.  Also see MPEP 2144.04 citations below: 
B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871